  Case 18-21417      Doc 27   Filed 11/02/18 Entered 11/02/18 13:25:44              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:      18-21417
                                            )
JAMES KUCHARZ                               )               Chapter: 7
HELEN KUCHARZ,                              )
                                                           Honorable Pamela S. Hollis
                                            )
                                            )              Joliet
              Debtor(s)                     )
                              ORDER GRANTING
           TRUSTEE'S MOTION TO EXTEND TIME TO OBJECT TO DISCHARGE

       THIS MATTER COMING TO BE HEARD on Trustee's Motion to Extend Time to Object to
Discharge; due notice having been given; movant having appeared; and the Court being advised in the
premises;

         IT IS HEREBY ORDERED:

       1. The date by which Trustee may timely file an objection to Debtors' discharge is hereby
extended through and including December 30, 2018.




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: November 02, 2018                                         United States Bankruptcy Judge

 Prepared by:
 Joji Takada
 TAKADA LAW OFFICE, LLC
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 Tel: 773-790-4888
